Citation Nr: 0525383	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart condition.  

2.  Entitlement to service connection for a double hernia.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
November 1947 and from December 1949 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
heart condition and service connection for double hernia.  

As a matter of clarification, the record indicates that 
although the veteran indicated in his June 2003 claim that he 
was seeking service connection for a left knee disorder and 
the claim was thereafter developed on this basis, in a 
February 2004 hearing he noted that he was seeking service 
connection for a right knee disorder.  The right knee 
disorder claim was denied by rating decision dated in August 
2004, as were claims of service connection for a bilateral 
leg condition; a left hip disorder; a kidney disorder; and an 
increased rating claim pertaining to otitis media.  Because 
the veteran has not filed a notice of disagreement pertaining 
to these rating determinations, they are not before the Board 
for appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 
U.S.C. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.  

2.  The veteran does not have a heart disorder caused by 
service or within one year of service discharge.  

3.  The veteran does not have a double hernia caused by an 
incident of service.  


CONCLUSIONS OF LAW

1.  Service connection for a heart disorder was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 
(2004).  

2.  Double hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimants address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the record reflects that 
the veteran was first apprised of what evidence would 
substantiate his claims by letter dated in July 2003, prior 
to the initial rating decision in this matter.  The veteran 
was also provided with a copy of the rating decision at issue 
and a Statement of the Case was provided to him subsequent to 
receipt of his Notice of Disagreement.  The RO again advised 
the veteran of what evidence would substantiate his claims.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Thus, VA's duty to 
notify has been fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim - such occurred in this case. 

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  Further efforts towards advising the veteran of what 
information would substantiate his claims would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the Board.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).     

The Board finds that VA has satisfied its duties to inform 
and assist him.  
The Merits of the Claims

The veteran contends that service connection is warranted for 
a heart disorder and double hernia.  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The law provides that service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110 and 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In addition, service connection for cardiovascular disease 
may be presumed if it is manifested to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records show no findings, treatment, or 
diagnoses of heart disease or hernia disorder.  On separation 
examination in July 1956, the veteran's heart was found to be 
clinically normal and there was no evidence of hernia.  
Abdomen and viscera, including hernia, proved normal.  

After service, the veteran underwent a VA general medical 
examination in June 1959.  There were no complaints with 
reference to the cardiovascular system.  A chest x-ray 
examination showed the heart and lungs appeared normal.  The 
medical evidence found no evidence of a hernia, left or 
right.  

The veteran's medical records since the VA examination in 
1959 showed evidence of cardiovascular disease and several 
myocardial infarctions.  None of the medical evidence showed 
treatment for a heart condition within one year of service 
discharge.  
The earliest evidence of record shows that the veteran had a 
myocardial infarction in August 1966, 10 years after service.  
However, although treated for a heart condition, none of the 
medical evidence of record attributes the veteran's 
cardiovascular disease to service or indicates that the 
beginning of his heart disease had its onset within one year 
of service discharge.  The only evidence that the veteran has 
a heart disorder as a result of service is the veteran's own 
statements.  The record does not reflect nor does the veteran 
claim to have special medical training.  As a layperson, he 
cannot provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Based on the foregoing, service 
connection for a heart disorder cannot be granted.  

As for service connection for double hernia, the veteran's 
1959 VA examination showed no evidence of a hernia condition.  
The veteran has presented lay statements from a friend and 
his sister who indicate that they had personal knowledge that 
the veteran was rejected for a job at International Paper 
Company, in Natchez, Mississippi, because he had a double 
hernia.  Both women indicated that this rejection occurred 
one week after service discharge.  The veteran has indicated 
that the paper company physician is deceased and no records 
are available to show that the veteran had a double hernia a 
week after service.  

Firstly, while the witnesses are competent to report their 
recollection of the post-service incidents, the Board places 
greater probative value on the veteran's pre-separation 
physical examination.  As noted above, it found no 
abnormalities with regard to the veteran's viscera.  Because 
the service department's pre-separation examination was 
directed towards ascertaining the veteran's then state of 
physical fitness at discharge from service, it is a 
contemporaneous statement of medical diagnosis and is of 
greater probative value than the recollections of the lay 
witnesses many years after the event.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 


In June 2003, Michael H. Albert, MD, stated in pertinent 
part, that the veteran had several surgeries that included a 
hernia repair.  The veteran reported in a medical summary of 
record that he had surgery performed at St. Dominic Hospital 
in 1978 for a double hernia.  He also testified at RO hearing 
in February 2004, that St. Dominic Hospital was unable to 
locate any medical records on his double hernia condition.  
Since Dr. Albert has not attributed the veteran's alleged 
hernia condition to service, the veteran's lay statements can 
not be used to diagnose a medical condition, the medical 
evidence reported three years after service did not show 
evidence of a hernia, and service medical evidence was devoid 
of any findings related to a hernia condition or repair, 
service connection for a double hernia can not granted.   

ORDER

Service connection for a heart disorder is denied.  

Service connection for a double hernia is denied.




	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


